EL OZOZ/6L/90 NVDS BAD

PS

United States District

ict COU 3-50.0-05684-TLF
Violation Notice

 

Pears, WS)
wuz | 9/04584 Sreuidle J | le

 

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Cade aed) Thee od eae

OS/isfoze B20 | Pew 4. BT. O50

Ofietss Changed oC CFR USC este Code

 

 

Fem ORS FA SS les St Gpeaeston Lat SS
ELOE joo; conenis tee. “4

 

Mens Deacriobon Facue! Bawa toe Ova AIAZRAAT oo

) soadely (oduct

 

DEFENDANT IMPORTA TOR) perce |

 

ial Meroe

Chorlton

treed Audit reco,

Lara:

 

 

APPEARLAHCE 15 REQUIRED

A x ¢ Aon Aes checked, you must
appear in court, See
nietrisctions

APPEARANDE [5 OPTIONAL

& 0 800 8s checked, you musi pay ihe
total oollabarad duns ov in: bau of pear prriet
apgahar in court Sea instructors

5 Fortaiture Amount

+ £50 Proopssing Foo
PAY THIS AMOUNT AT

wew cvE.uecourts.goy =] ¢ Teta! Collateral Deus

 

 

YOUR COURT DATE
ot eo eel lapses | feo Hale oh afaret pe wel La ivi aie yer ipranLe dul = red i

 

Lamu Seno Lia a

Tiras

 

 

By goats sagnties thal dha recahed a copy of fie vicnan nivica a ne en ore ol gui
eal bs ieee? le Chee Pee ef ee bee eed oe ee oo ee oF epee Cey Be ich

cae ree

“9 /04584*

0 Depa) Sap reas

 

Orgerad « CUB Copy

Document 1 Filed B&ESA0 OPal Jatt by tumemona)

| staie thaton 1 AUP ag f= while aercising my duties as a

 

law enforcement officer in the Lier dl District of i
x te athawticds
an

 

 

 

 

 

 

 

 

 

 

 

 

 

The foregoing staiament is based upon
ny Paonia! observation hy fereoral investigaion
infomason supolied to ce from my fellow officer's otheervetion
other (eapéain abo)
Shires under penalty of pequry Ghat ihe informadion whish | hana sat forth aber and oon thee
Of iis iolabon noose fm Gru aid connmo! bo theo bemesd cof verry recreate

Date (menictiyyyy) Pftficer's Signature

NWS BAD

He

wescurtned cen:

el O¢Oe/6

ToDae Gaus Fas Dan Slabed tor ihe issuanne of a warrant

mPS

LI OF

 

Bate (mevddiyyy)  (ULS. Magistrate Judge

KATMAT © Hen "Wl! Preitel ender PASS © i or mom peng Spheres
ODL © Gorirtel! Oren bee CMW © Gormremcad vehacte ievohend in incident
